UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2009 Commission File Number: 1-32186 YM BIOSCIENCES INC. (Translation of registrant's name into English) Suite 400, Building 11 5045 Orbiter Drive Mississauga, Ontario Canada L4W 4Y4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)o INCORPORATION BY REFERENCE This Form 6-K is hereby incorporated by reference into the registration statement on Form S-8 (File No. 333-134410), and exhibits 99.1 and 99.2 are incorporated as exhibits to the registration statement on Form F-10 (File No. 333-161786),of YM BioSciences Inc. DOCUMENTS FILED See the Exhibit Index hereto for a list of the documents filed herewith and forming a part of this Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YM BIOSCIENCES INC. By: /s/ Leonard Vernon Leonard Vernon
